DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-20, drawn to a semiconductor die bonding tool, classified in CPC H01L 24/75.
II.	Claims 21-25, drawn to a method for gang-bonding dies, classified in CPC B23K 1/0015, H01L 24/81.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In this case, the apparatus (bonding tool) as claimed can be used to practice another and materially different process which does not require melting solder.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
prior art applicable to one invention may not be applicable to another.

During a telephone conversation with Jake T. Ferderer on 1/25/22, a provisional election was made with traverse to prosecute the invention of Group I, Claims 1-20.  Affirmation of this election must be made by Applicant in replying to this Office action.  Claims 21-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
Examiner notes that elected claims 1-20 are drawn to an apparatus. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114). Also see In re Yanush , 477 F.2d 958, 177 USPQ 705 (CCPA 1973). Any functional limitations followed by a linking term “for” or “configured to” do not structurally contribute to the apparatus. In the instant case, operation steps such as configured to contact a backside of a die, configured to direct the heat flux to reduce a vertical temperature gradient (claim 1), applies a first heat flux to the topmost die (claim 4), configured to contact the substrate (claim 12) are functional limitations. Furthermore, examiner notes that, “inclusion of material or article worked upon by a structure being not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963) (MPEP 2115). A recitation with respect to the material intended to be worked upon by a claimed apparatus does not impose any structural limitations upon the claimed apparatus. In the present case, features of “die stack”, “topmost die”, “substrate” refer to workpieces which do not structurally limit the bonding tool apparatus.
	
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagiwara et al. (WO 2018/143222, hereafter “Hagiwara”). US 10,978,420 is taken to be English-equivalent of the above WO ’222 document and portions cited below refer to the US Patent.
Regarding claim 1, Hagiwara discloses a semiconductor die stack bonding tool (figs. 4-8), comprising: a first bondhead 18 coupled to a first shank 14 and configured to contact a backside of a topmost die in a die stack 100 formed on a substrate (figs. 5, 8; col. 2, lines 46-52); a shroud 26 positioned adjacent to the bondhead, the shroud having a sidewall with a first inner surface facing the bondhead (figs. 5, 8); and a radiative heat source 28/38 positioned inward of the first inner surface to selectively emit a radiative heat flux in a direction away from the first inner surface (figs. 5, 8; col. 3, lines 8-10), wherein Claim Interpretation above) and Hagiwara teaches suppressing the occurrence of a temperature gradient (col. 5, lines 21-25). Thus, heating mechanism in Hagiwara is well configured to adjust die stack temperature gradient, including increasing or decreasing the temperature by controlling heat flux output. 
As to claim 2, Hagiwara discloses that the first bondhead applies a first conductive heat flux by heater 20 to the topmost die in the die stack 100 (fig. 5).  
As to claim 5, Hagiwara discloses that the shroud further comprises an upper wall having an opening through which the first shank 14 passes (fig. 5, 8).  
As to claims 6-7, Hagiwara shows that the shroud upper wall has a second inner surface positioned above and facing the first bondhead, wherein the first and second inner surfaces are radiatively reflective (fig. 5).  
As to claim 9, Hagiwara shows that the radiative heat source 28/38 is positioned directly lateral to the die stack during collective bonding such that the radiative heat flux flows directly to the portion of the die stack (figs. 5, 8).  
As to claim 10, Hagiwara discloses the die stack bonding tool further comprising a second radiative heat source 38 positioned lateral to the first bondhead and above the radiative heat source to selectively emit a second 
As to claim 11, Hagiwara discloses that heating mechanism 16 can be interlocked with the head shank 14 (col. 5, lines 31-32) and in this locked manner, the shank is coupled to the upper wall such that the shroud is configured to move with the shank.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 8 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al. (WO 2018/143222, see equivalent US 10,978,420) in view of Han et al. (US 9640507, hereafter “Han”).
As to claim 3, Hagiwara discloses a second bondhead 12 (stage) aligned vertically with the first bondhead and positioned on opposite side below the die stack, but is silent as to a second bondhead coupled to a second shank and configured to contact the substrate. However, such setup is known in the art. Han (also drawn to semiconductor bonding apparatus- abstract) discloses a first bondhead 430 (top stage) and a second bondhead 440 (bottom stage) aligned vertically with the first bondhead and positioned on opposite side below the 
As to claim 4, Hagiwara discloses that the second bondhead 12 may have a heater (not illustrated) embedded therein to heat the substrate as necessary (col. 4, lines 47-49). Thus, Hagiwara discloses that the first bondhead applies a first conductive heat flux by heater 20 to the topmost die in the die stack, and wherein the second bondhead applies a second conductive heat flux by embedded heater to the substrate toward a bottom of the die stack.  
As to claim 8, Hagiwara discloses multiple heat sources 38 positioned surrounding the die stack 100 (fig. 8). There is only a finite number of predictable options for placement of the heat sources: 1) heat source positioned directly lateral to the die stack, 2) heat source positioned above the die stack 3) heat source positioned below the die stack 4) a combination of above. In any event, the objective is to ensure that sufficient heat is transferred to the die stack for collective bonding. The claim would have been obvious because a person of ordinary skill has good reason (ensure sufficient heating) to pursue the known KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (see MPEP 2143- exemplary rationales). Therefore, artisan of ordinary skill would have found it obvious to position the radiative heat source laterally above the die stack in the bonding apparatus of Hagiwara such that the radiative heat flux flows to the die stack by reflecting off of one or more of the first and second inner surfaces.  
Regarding claim 12, Hagiwara discloses a semiconductor die stack bonding tool (figs. 4-8), comprising: a first bondhead 18 coupled to a first shank 14 and configured to contact a backside of a topmost die in a die stack 100 formed on a substrate (figs. 5, 8; col. 2, lines 46-52); a shroud 26 positioned adjacent to the bondhead, the shroud having a sidewall with a first inner surface facing the bondhead (figs. 5, 8); and a radiative heat source 28/38 positioned inward of the first inner surface to selectively emit a radiative heat flux (figs. 5, 8; col. 3, lines 8-10), wherein the radiative heat source (e.g. halogen lamp, infrared lamp or the like) is configured to direct the radiative heat flux to at least a portion of the die stack for gang-bonding (col. 7, lines 15-27; col. 8, lines 25-35).
Hagiwara discloses a second bondhead 12 (stage) positioned on a side of the substrate opposite the die stack (figs. 5, 8), but is silent as to a second bondhead coupled to a second shank and configured to contact the substrate. However, such setup is known in the art. Analogous to Hagiwara, Han (also drawn to semiconductor bonding apparatus- abstract) discloses a first bondhead 430 (top stage) and a 
As to claim 13, Hagiwara discloses that the second bondhead 12 may have a heater (not illustrated) embedded therein to heat the substrate as necessary (col. 4, lines 47-49). Han also discloses heating the substrate in the bonding process (col. 10, line 53 thru col. 11, line 3). Hagiwara as modified by Han above includes the second bondhead coupled to a shank and configured to press the substrate. Thus, combination of Hagiwara & Han discloses the first bondhead applying a first conductive heat flux to the topmost die in the die stack, 
As to claim 14, Hagiwara discloses that the shroud further comprises an upper wall having an opening through which the first shank 14 passes (fig. 5, 8).  
As to claims 15-16, Hagiwara shows that the shroud upper wall has a second inner surface positioned above and facing the first bondhead, wherein the first and second inner surfaces are radiatively reflective (fig. 5).  
As to claim 17, Hagiwara discloses multiple heat sources 38 positioned surrounding the die stack 100 (fig. 8). There is only a finite number of predictable options for placement of the heat sources: 1) heat source positioned directly lateral to the die stack, 2) heat source positioned above the die stack 3) heat source positioned below the die stack 4) a combination of above. In any event, the objective is to ensure that sufficient heat is transferred to the die stack for collective bonding. The claim would have been obvious because a person of ordinary skill has good reason (ensure sufficient heating) to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc.,
As to claim 18, Hagiwara shows that the radiative heat source 28/38 is positioned directly lateral to the die stack during collective bonding such that the radiative heat flux flows directly to the portion of the die stack (figs. 5, 8).  
As to claim 19, Hagiwara discloses the die stack bonding tool further comprising a second radiative heat source 38 positioned lateral to the first bondhead and above the radiative heat source to selectively emit a second radiative heat flux in a direction away from the die stack to contact the first inner surface (fig. 8).  
As to claim 20, Hagiwara discloses that heating mechanism 16 can be interlocked with the head shank 14 (col. 5, lines 31-32) and in this locked manner, the shank is coupled to the upper wall such that the shroud is configured to move with the shank during collective bonding.  

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted. Applicant is reminded of candor duty to disclose all information material to patentability. See MPEP 2001 and CFR 1.56. A finding of “fraud,” “inequitable conduct,” or violation of duty of disclosure with respect to any claim in an application or patent, renders all the claims thereof unpatentable or invalid. See Chromalloy American Corp. v. Alloy Surfaces Co., 339 F. Supp. 859, 173 USPQ 295 (1972).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735